El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
 En la demanda se alega que el Municipio de Ma-yagüez era responsable de la negligencia de sus empleados al abrir éstos la compuerta del acueducto, produciendo así un torrente de agua en el río Yagüez, y que como consecuencia de ello un niño de cineo años de edad fué arrastrado por la corriente y se abogó. La corte inferior bailó que los em-pleados del demandado no fueron culpables de negligencia alguna, y que los padres del niño lo fueron de negligencia contribuyente al permitir que el niño se acercara tanto a la corriente sin ser debidamente atendido.
No estamos satisfechos de que pueda imputarse negligen-cia a los padres del niño, pero es de concebirse que su con-ducta pueda bacer caer el caso dentro de la esfera de los accidentes inevitables.
Sin embargo, los apelantes ban dejado de convencernos de que los empleados del demandado fueran negligentes. Se arguye que las aguas del río aumentaron repentinamente de-bido a los actos de dichos empleados, o quizá, que las com-puertas del acueducto fueron abiertas en un momento inu-sitado. El apelado alega que la prueba no demuestra que so abrieran las compuertas en un momento inesperado, y tam-bién niega que hubiera un golpe de agua violento en el río' Yagüez. Asumiendo, para los fines de la argumentación, *82pero sin resolverlo, que constituía negligencia permitir que nna corriente inusitada de agua entrara en el río, la prueba del demandado fué en sentido contrario y la corte tenía de-recho a creerla. El que el niño pereciera abogado fué un accidente desgraciado.

Debe confirmarse la sentencia apelada.

El Juez Presidente Señor del Toro no intervino.